Exhibit June 26, 2009 Analyst Contact: Dan Harrison 918-588-7950 Media Contact: Don Sherry 405-551-6738 Oklahoma Natural Gas Seeks Rate Change OKLAHOMA CITY – June 26, 2009 – ONEOK, Inc. (NYSE:OKE) announced that itsOklahoma Natural Gas Company division today filed an application with theOklahomaCorporation Commission seeking a $66.08 million increase in the utility’s base rates. Thecompany has not had a base rate adjustment since July 2005. In testimony prepared for the rate case, Oklahoma Natural Gas Company President RogerMitchell pointed out that several expenses that now appear as separate line-item charges oncustomers’ bills would be moved into base rates under this proposal, effectively reducing therequested rate increase to a net amount of $37.6 million. Mitchell explained that since the company’s last increase in 2005, Oklahoma Natural hasinvested more than $162 million, or 27 percent, in its rate base. In addition, operating expenses,such as labor, operations and maintenance, have increased during that same period of time. Mitchell also said the company has continued to operate efficiently, effectively andreliably, while providing superior service. “We have been able to do this through our commitment to maintaining, improving and expanding the extensive infrastructure that makesOklahoma Natural’s utility service accessible to Oklahomans,” he said. The rate application also continues the company’s migration from traditional rate cases toperformance-based rates under an order previously approved by the Oklahoma CorporationCommission. When fully implemented, performance-based rates will provide for a streamlinedannual review of the company’s performance and will result in rate adjustments that are lesssubstantial than might be experienced when rate cases are years apart. Mitchell said the newprocess will also allow Oklahoma Natural Gas to share improved efficiency benefits with itscustomers. The company estimated that the proposed rate increase would result in an averageOklahoma Natural Gas residential customer paying approximately $5 per month more for theutility’s natural gas delivery service. Oklahoma Natural Gas Seeks Rate Change Page 2 In accordance with Oklahoma law, the Oklahoma Corporation Commission will have 180days to consider Oklahoma Natural Gas Company’s proposed rate changes. Oklahoma Natural Gas Company is the state’s largest natural gas utility, serving morethan 800,000 customers across three-quarters of the state of Oklahoma. ONEOK, Inc. (NYSE:
